Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election of Group V without traverse has been received.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “174” has been used to designate both wash pump and needle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities: “20” (line 8, Para 70 of Pub) to - - 18 - - ; “178” (lines 11,13) to - - 174 - - ; “54” (line 4 from last, Para 75) to - - 156 - - .  
Appropriate correction is required.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, how many vials are in this claim?  Is the “a vial” (line 4) that of claim 1, or is it a second?
As to claim 8, how many vials are in this claim?  Is the “a vial” (line 8) that of claim 1, or is it a second?
As to claim 8, how many vials are in this claim?  Is the “a vial” (line 9) that of claim 1, or is it a second?
As to claim 8, how many vials are in this claim?  Is the “a vial” (line 4) of claim 1 a third, or is one of the “first” and “second” the vial of claim 1?
As to claim 16, how many vials are in this claim?  Is the “a vial” (line 3) that of claim 9, or is it a second?
As to claim 16, how many vials are in this claim?  Is the “a vial” (line 7) that of claim 9, or is it a second?
As to claim 16, how many vials are in this claim?  Is the “a vial” (line 8) that of claim 9, or is it a second?
As to claim 16, how many vials are in this claim?  Is the “a vial” (line 2) of claim 9 a third, or is one of the “first” (line 5) and “second” (line 6) the vial of claim 9?

Claims 1,2,8,9,10,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al 9505590 in view of Stafan et al 2014200373.
Fischer et al 9505590 teach a blood sample preparation system, where a first probe dispenses sample into a reaction well.  The reaction well then arrives at a (first) reagent delivery probe (i.e. a second probe) where a reagent is added to the sample, depending on the particular test.  Such is carried out in a spectrophotometric analyzer to test blood samples for thrombosis and hemostasis properties.  
Fischer does not refer to use of a liquid chromatograph to test the sample, and does not refer to a syringe.
As to claims 1,9,10, it would have been obvious to test Fisher’s treated sample by way of chromatographic investigation because Stefan teaches (last paragraph, p. 6) chromatographic investigation of such samples collected after thrombosis.  Also, syringe elements are commonly used to effectively transfer fluids within a chromatograph system.
As to claim 2, syringe elements are commonly employed to propel reagent fluid. 
As to claims 8,16, automated chromatograph systems commonly employ transfer of liquids to test multiple samples over time.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nogami et al 102576009 teach (Figure 1; Para 82,83) a system, including: first needle 107a to extract sample from a container 106; and second needle 109a add a reagent to sample table 101.  Such is employed in a liquid chromatography system 202 (Para 85) that necessarily employs a mobile liquid (i.e. solvent) delivery system.  The system suggests (Figure 10, Para 109) that the use of a syringe to aspirate fluid via the needles.  However, the second needle does not add reagent to the sample container 106, which container 106 is claimed as being associated which the first needle 107a as per Applicant’s claims 1 and 9.
Nobuhiro et al 2007107918 teach use of a probe 8 and syringe 4 to pickup and dispense either sample or reagent in a chromatograph system.  However, there are not 2 probes, and the reagent is not dispensed into the sample.

Claims 6,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         





…………………………………………………………………………………………………………………………………………….

Informal comments not to be addressed by Applicant:
As to claim 17, the term “attachable” (line 1) makes it clear that the needle drive and sample needle are part of the “sample automation system”, and not part of the “sample manager”.  However, the specification and drawings (and claim 1) expresses that the needle drive and sample needle are part of the “sample manager”.  Thus, the claim is not consistent with the specification and drawings. 
		As to claims 18,22, “the second needle” lacks antecedent basis.  Does the “second needle” correspond to claim 17’s “a sample needle” (line 3, claim 17), leaving only 1 needle in claim 18?
As to claims 18-24, all of these limitations are expressed as part of the “sample automation system” (line 1) which is merely “attachable” (line 1, claim 17) to the sample manager.  However, the specification and drawings (and claim 1) expresses that the structure of claims 18-24 are part of the “sample manager”.  Thus, the claims are inconsistent with the specification and drawings.